COLEMAN, J.
This was an action for an unlawful detainer of premises, instituted by appellee, Cam Anderson, against the appellant, R. E. Anderson.
The plaintiff introduced in evidence a written contract executed by both parties, by which the premises were' rented to the defendant for a stated . term. The rental contract states that the said “Cam.Anderson having de*430manded. possession of said property, which possession the said R. E. Anderson fully surrenders and attorns to the said Cam Anderson and recognizes the said Cam Anderson as landlord.” The contract contains other provisions, but which can exert no influence in the case. There was an objection to the introduction of this contract, but upon what grounds is not stated. . The bill of exceptions expressly stated, that the objection was not on the grounds that the execution of the agreement was not duly proven. The evidence also shows a holding over by the defendant after the termination of the lease, and a written demand to deliver possession and refusal, before the bringing of the suit. We can see no purpose intended to be effected by the evidence offered by the defendant, and which was excluded by the court,- except to show a want of title or property interest in the landlord to the premises. This cannot be done in an action of unlawful detainer. The rental contract shows prior legal possession by the landlord. — Nicrosi v. Phillipi, 91 Ala. 299; Giddens v. Bolling, 92 Ala. 586; Kellum v. Balkum, 93 Ala. 317 ; Houston v. Farris, 71 Ala. 570.
If the defendant has a superior legal title, he should first surrender possession of the premises, and then resort to his superior legal title, in a proper action, where the contested facts may be settled by a jury, and the best legal title must prevail. — Barlow v. Dahm, 97 Ala. 414.
There is no error in the record, and the case must be affirmed.